HARRIS BEACH 3

ATTORNEYS AE Law

 

 

 

 

U.S. DISTRICT COURT - N.D. OF N.Y.

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN I F NE

DISTRICT OF NEW YORK FEB 03 2020
STEVE KOVACEVICH,

AT __ OCLOCK
Plaintiff. John M. Domurad. Gere - Utea
. STIPULATION AND ORDER
-VS-

Civ. Case No.: 8:19-cv-1401
(DNH/DJS)
ADIRONDACK MEDICAL CENTER,
LINDA McCLARIGAN and SLYVIA GETMAN,

Defendants.

 

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, it is hereby stipulated and
agreed, by and between the undersigned, the attorneys of record for all of the parties to the above-
entitled action, that whereas no party hereto is an infant, incompetent person for whom a committee
has been appointed or conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, discontinued on the merits and with
prejudice, without costs to any party as against the other.

 

 

 

Dated: January 29, 2020 Dated: January 29, 2020
HARRIS BEACH PLLC TULLY RINCKEY, PLLC
s/Daniel J. Moore s/Allen A. Shoikhetbrod
Daniel J. Moore Allen A. Shoikhetbrod
Attorneys for Defendants Attorneys for Plaintiff
99 Garnsey Road 441 New Karner Road
Pittsford, New York 14534 Albany, NY 12205
Telephone: (585) 419-8800 Phone: (518) 218-7100
Fax: (585) 419-8817 Fax: (518) 218-0496
E-Mail: dmoore@harrisbeach.com E-Mail: ashoikhetbrod@tullylegal.com
ORDERE

HON. D ft N. “fod
HON. Df ates DistriM@ Judge
Date:_OO./03 , 2020

tate AW ica, NY

 
